GOF SA1 11/16 SUPPLEMENT DATED NOVEMBER 29, 2016 TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF EACH OF THE LISTED FUNDS Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Franklin K2 Global Macro Opportunities Fund Franklin K2 Long Short Credit Fund Franklin Pelagos Commodities Strategy Fund Franklin Fund Allocator Series Franklin Conservative Allocation Fund Franklin Corefolio Allocation Fund Franklin Founding Funds Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund Franklin LifeSmartTM Retirement Income Fund Franklin LifeSmartTM 2020 Retirement Target Fund Franklin LifeSmartTM 2025 Retirement Target Fund Franklin LifeSmartTM 2030 Retirement Target Fund Franklin LifeSmartTM 2035 Retirement Target Fund Franklin LifeSmartTM 2040 Retirement Target Fund Franklin LifeSmartTM 2045 Retirement Target Fund Franklin LifeSmartTM 2050 Retirement Target Fund Franklin LifeSmartTM 2055 Retirement Target Fund Franklin NextStep Moderate Fund Franklin NextStep Growth Fund Franklin NextStep Conservative Fund Franklin High Income Trust Franklin High Income Fund Franklin Investors Securities Trust Franklin Adjustable U.S. Government Securities Fund Franklin Balanced Fund Franklin Convertible Securities Fund Franklin Equity Income Fund Franklin Floating Rate Daily Access Fund Franklin Low Duration Total Return Fund Franklin Real Return Fund Franklin Total Return Fund Franklin Mutual Series Funds Franklin Mutual Beacon Fund Franklin Mutual European Fund Franklin Mutual Financial Services Fund Franklin Mutual Global Discovery Fund Franklin Mutual International Fund 1 Franklin Mutual Quest Fund Franklin Mutual Shares Fund Franklin Strategic Mortgage Portfolio Franklin Strategic Series Franklin Flexible Alpha Bond Fund Franklin Global Government Bond Fund Franklin Strategic Income Fund Franklin Templeton ETF Trust Franklin Liberty U.S. Low Volatility ETF Franklin Liberty Investment Grade Corporate ETF Franklin Templeton Global Trust Templeton Global Currency Fund Templeton Global Investment Trust Templeton Emerging Markets Balanced Fund Templeton Global Balanced Fund Templeton Income Trust Templeton Emerging Markets Bond Fund Templeton Global Bond Fund Templeton Global Total Return Fund Templeton International Bond Fund The Statement of Additional Information is amended as follows: I.
